Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 25, 2013

                                     No. 04-12-00826-CR

                                      Alonzo HELMKE,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3874
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due May 29, 2013.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court